Citation Nr: 1532696	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to an initial rating in excess of 10 percent disabling for diabetic retinopathy with cataracts.

3. Entitlement to an earlier effective date prior to July 9, 2013, for a 20 percent evaluation for diabetic retinopathy with cataracts. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 until July 1985. 

This appeal comes before the Board of Veterans' Appeal (Board) from the March 2011 and September 2014 rating decisions by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A substantive appeal, via VA-Form 9, was received in October 2014, whereby the Veteran requested a Board hearing, to be conducted at her local RO. The Board hearing was not scheduled. Because the Board may not proceed with an adjudication of the Veteran's claim without affording her the opportunity for such hearing, and because Travel Board hearings are scheduled by the RO, a remand is required. See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014). Therefore, the requested Travel Board hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the requested Travel Board hearing before a Veterans Law Judge as soon as practically possible. The Veteran must be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (2014). Her case should then be processed in accordance with established appellate practices.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




